Citation Nr: 1455838	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO. 07-29 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral knee disability.

2.  Entitlement to an initial rating higher than 30 percent for service-connected multiple uterine fibroids with left ovarian cyst.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel



INTRODUCTION

The Veteran had active military service from February 1985 to January 2005.

She appealed to the Board of Veterans' Appeals (Board/BVA) from a February 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied her claim of entitlement to service connection for bilateral (meaning left and right) knee disability but, conversely, granted her claim of entitlement to service connection for multiple uterine fibroids with left ovarian cyst and assigned this disability an initial 0 percent (noncompensable) rating.  In another decision since issued in February 2014, however, during the pendency of this appeal, a Decision Review Officer (DRO) at the RO granted a higher 10 percent rating for this uterine fibroids disability retroactively effective as of April 30, 2013.  So the question then became whether the Veteran was entitled to an initial compensable rating for this disability prior to that date and a rating higher than 10 percent since.

In July 2014 the Board remanded these knee and uterine fibroid claims to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development and consideration.  And in a still additional decision since issued in October 2014, the AMC granted an even higher 30 percent rating for the uterine fibroids, retroactively effective from February 1, 2005, so all the way back to the day after the Veteran separated from service.  She has continued to appeal for an even higher rating for this disability.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (It is presumed a veteran is seeking the greatest possible rating unless she specifically indicates otherwise).


FINDINGS OF FACT

1.  The Veteran's bilateral knee disability first manifested after her service, and the preponderance of the evidence is against finding that it is in any way related or attributable to her service.

2.  During the entire appellate period, her service-connected uterine fibroids have been manifested by symptoms that cannot be controlled by continuous treatment.

CONCLUSIONS OF LAW

1. The criteria are not met for entitlement to service connection for bilateral knee disability. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5102, 5103, 5103A, 5106, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326, 3.327, 3.310 (2014).

2.  The criteria also are not met for an initial rating higher than 30 percent for the service-connected uterine fibroids, including on an extra-schedular basis.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5106, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 3.327, 4.1, 4.2, 4.3, 4.6, 4.7, 4.116, Diagnostic Code 7613 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With regards to the Veteran's claim for service connection for bilateral knee disability, VA has met all statutory and regulatory notice and duty to assist obligations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326, 3.327.

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  Also, ideally, this notice should precede the initial adjudication of the claim.  To this end, prior to adjudication of the Veteran's claim, a letter dated in July 2004 fully satisfied these duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

A more recent July 2010 letter additionally informed the Veteran of how VA determines the appropriate "downstream" disability rating and effective date once service connection is granted, so in compliance with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, although this additional notice did not precede the initial adjudication of the claim, a delay in timing of the provision of notice is "cured," and therefore resultantly harmless, when a fully-compliant VCAA notification letter is provided followed by readjudication of the claim (such as in a statement of the case (SOC) or supplemental SOC (SSOC)) after the claimant has had opportunity to submit additional evidence or argument.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  And, here, this claim was readjudicated in the January 2014 SSOC, so since providing all required notice.

Also keep in mind that, as concerning the claim for a higher initial rating for the uterine fibroids, this other claim also arose in the context of the Veteran trying to establish her underlying entitlement to service connection for this disability, which as mentioned since has been granted.  So her appeal of this claim concerns a "downstream" issue - namely, the rating initially assigned for this now service-connected disability.  In this circumstance VA does not have to provide additional VCAA notice concerning this downstream disability rating element of the claim because the initial intended purpose of the notice has been served inasmuch as the claim as it arose in its initial context has been granted, so substantiated.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather, according to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating element of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue an SOC if the disagreement is not resolved, and this occurred in this particular instance.  The Veteran was provided this required SOC, also since has been provided an SSOC, together citing the statutes and regulations governing the rating of this disability and containing discussion of the reasons or bases for not assigning a higher initial rating for this disability.  She therefore has received all required notice concerning this downstream initial-rating claim.


The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs), post-service treatment records, including her VA treatment records, and VA examination reports are all in the file.  She has not identified any additional private or other treatment records that she wants VA to obtain.

In response to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination and opinion are required when there is:  (1) evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred that would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, but (4) insufficient evidence to decide the case.

In the disability-rating context (so once entitlement to service connection has been established), VA adjudicators must ensure there is sufficient information addressing the applicable rating criteria.  If there is not, or the examination previously provided does not accurately reflect the current state of the disability, then reexamination is required, especially if the Veteran alleges an appreciable worsening of the disability since it was last examined or evaluated.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Olsen v. Principi, 3 Vet. App. 480 (1992); Proscelle v. Derwinski, 2 Vet. App. 629 (1992); Caffrey v. Brown, 6 Vet. App. 377 (1994); Allday v. Brown, 7 Vet. App. 517 (1995).  A mere passage of time, alone, however, is not reason enough for reexamination, either in the service connection or rating context.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (explaining that the requirement of a "contemporaneous" examination does not require a new examination based on the mere passage of time since an otherwise adequate examination).

Here, the record indicates that, most recently, the Veteran underwent a VA examination to evaluate the extent of her bilateral knee disability in August 2014. The results from that examination have been included in the claims file for review.  The examination involved a review of the claims file, including the available STRs, the Veteran's contentions, a thorough examination of her, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the August 2014 examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully-informed evaluation of the claim).  Unless a claimant challenges the adequacy of an examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that, although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (similarly holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Indeed, even when this is challenged, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1) , the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).

VA also fulfilled its duty to assist the Veteran in obtaining all relevant evidence in support of her increased-rating claim - including by affording her VA examinations as well concerning this other disability (uterine fibroids) that also is at issue in this appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  She was most recently evaluated in August 2014, and the evaluation is considered adequate for rating purposes as it was based on consideration of her pertinent medical history and describes the relevant disability in sufficient detail to enable the Board to reach a fully-informed decision regarding its severity in relation to the applicable rating criteria. See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407 -08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the claims, the Board finds that any such failure is harmless, i.e., nonprejudicial.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009) (holding that the "rule of prejudicial error" requires a case-by-case determination as to whether the error in question was harmless); see also Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (holding that lack of prejudicial harm with regard to notice errors may be shown, in pertinent part, that any defect was cured by actual knowledge on the part of the claimant or that a reasonable person could be expected to understand from the notice what was needed to substantiate the claim).

The Board additionally finds there has been compliance, certainly substantial compliance, with its prior remand directives.  The Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268 (1998) violation when the examiner made the ultimate determination required by the Board's remand.).  The record indicates that the AMC scheduled the Veteran for the requisite medical examinations and that they were conducted in August 2014, directly owing to the July 2014 Board remand.  The AMC also duly considered the results and issued an SSOC in October 2014.  See Stegall, 11 Vet. App. at 271 (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders, as a matter of law).

Service Connection

Service connection is granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service in the line of duty. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a correlation, i.e., "nexus", between the disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).


For purposes of § 3.303(b), where a veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis or chronicity in service, he or she can establish entitlement to service connection by alternatively demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  Arthritis, or degenerative joint disease (DJD), is listed as one such condition according to this VA regulation.  Therefore, arthritis can be granted service connection on the basis of continued symptomatology since service under 38 C.F.R. § 3.303(b).  Moreover, these chronic diseases listed in § 3.309(a), so again including arthritis, also may be presumed to have been incurred in service if they manifest to a compensable degree (meaning to at least 10-percent disabling) within one year of the Veteran's discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption, however, is rebuttable by affirmative evidence to the contrary.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of a veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).


Reasonable doubt concerning any matter material to the determination is resolved in a veteran's favor.  38 C.F.R. § 3.102.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The August 2014 VA compensation examination, on remand, confirmed the Veteran has osteoarthritis in her knees, so bilaterally, but that it is just relatively minimal.  Nevertheless, she has at least established she has current disability referable to her knees.  However, it is the second and third elements of service connection (i.e., relevant disease or injury in service and a correlation or "nexus" between the disease or injury in service and the current disability) that are deficient and, therefore, reasons to deny her claim.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

In regards to the second element of service connection, evidence of in-service incurrence or aggravation of a relevant disease or injury, the STRs for the most part show neither findings nor diagnoses regarding the knees.  That said, in her August 2004 separation Report of Medical History, the Veteran complained of painful and swollen knees, but still, the accompanying August 2004 Report of Medical Examination determined that both of her knees were normal from an objective clinical standpoint.  And while she stated in an August 2004 supplemental medical data record for the purpose of VA evaluation that both knees would hurt after a long run, she had no difficulty walking or standing.  Also, physical examination of her knees revealed no deformities, no pain, no swelling, and normal range of motion.  A May 2005 post-service military treatment record indicated her knees had no abnormalities and that she had displayed a normal gait and stance. 

She additionally later had a VA podiatric examination in November 2007, at which time the examiner indicated there was no painful motion, edema, weakness, or instability with regards to either lower extremity, so including the knees.  

The Veteran's gait was essentially normal after a brief interval of subtle post-static dyskinesia attributable to the level of the soles of her feet.  He weight bearing was normal, as well.  Her walking ability, standing ability, and distance tolerance were unimpaired, without demonstration of a requirement for extra breaks, restriction of tasks, or limitation of work hours.  He had no range-of-motion limitations regarding either lower extremity, so again, including as concerning her knees.

According to the more recent August 2014 VA examination report, she was diagnosed with bilateral medial tibial stress syndrome (shin splints) while in service, but the examiner explained that there was no basis for concluding that the Veteran's shin splints had any relationship to her minimal bilateral knee osteoarthritis.  The examiner went on to explain that the Veteran's current minimal bilateral knee osteoarthritis is a gradual, progressive, mechanical, and biochemical condition of senescence and genetics, and that her minimal bilateral knee osteoarthritis, claimed as bilateral knee disability, is less likely than not incurred in or caused by injury, illness, or event while in service.  The examiner also pointed out that the Veteran's lack of cooperation rendered it impossible to do a complete examination and that the demonstrated range of motion, accordingly, was not valid for rating purposes.  In any event, this examiner clearly declined to associate or attribute any of the Veteran's current bilateral knee disability, including especially the minimal osteoarthritis, to her military service.

There is no clinical evidence documenting symptomatology for the Veteran's bilateral knee problem continuously from separation from service to the present to otherwise establish this required nexus.  Her August 2004 VA examination considered her report of pain following lengthy runs but also noted her lack of difficulty with daily walking and standing and that her knees did not manifest deformities, pain, or swelling, and that she had a normal range of motion and extension without complaint of pain.  During her earlier May 2005 military medical examination, she exhibited neither musculoskeletal symptoms nor abnormalities and had a normal gait and stance.  In summation, then, she had no symptoms at all on either date.


The VA examiner also considered the possibility that the Veteran's current osteoarthritis was caused by one of her service-connected disabilities, so in this way secondarily related to her service.  See 38 C.F.R. § 3.310(a) and (b) permitting service connection on this secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  For a complex (rather than simple) medical condition like osteoarthritis, medical evidence is needed to establish this required correlation; in other words, the Veteran's lay allegation, alone, will not suffice.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999) (all indicating that medical evidence is generally, though as mentioned not always, required to associate the claimed condition with a service-connected disability).  The VA examiner concluded that the Veteran's minimal bilateral knee osteoarthritis is a gradual, progressive, mechanical and biochemical condition of senescence and genetics that is not proximately due to or permanently aggravated beyond its natural progression by her service-connected bilateral medial tibial stress syndrome. 

The only post-service references to her knee problems appear in the VA claims process.  In her September 2007 Substantive Appeal to the Board (on VA Form 9), the Veteran asserted that, "[l]ong runs on concrete while in military service have damaged my knees." Similarly, her February 2006 statement says, "[y]ears of running on concrete running in boots in my 20s and long road marches has taken a toll on my ability to stand or walk for periods of time."  But, to reiterate, while she is competent to describe, for instance, her pain and its extent, she is not also competent to render a causal opinion regarding her current osteoarthritis in relation to her time in service.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (stating that rheumatic fever is not a condition capable of lay diagnosis).  Further, the VA examiner concluded that the Veteran's osteoarthritis is less likely than not incurred in or caused by injury, illness, or event while in service.  Finally, the medical evidence does not include any competent medical statements or opinions relating the current degenerative changes to her military service.  For these reasons and bases, the preponderance of the evidence is against this claim, so there is no reasonable doubt to resolve in the Veteran's favor, and this claim must be denied. 38 C.F.R. § 3.102.


Increased Rating

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected condition.  38 C.F.R. §§ 3.102, 4.3; see Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Although a veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of disability for any increased-rating claim, however, the Board must consider whether to "stage" the rating, meaning assign different ratings at different times based on the facts found, irrespective of whether an initial or established rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) and Fenderson v. West, 12 Vet. App. 119 (1999).  Here, on appeal, is the initial evaluation, and as such the severity of the disability is to be considered during the period from the initial assignment of the 30 percent rating, February 1, 2005, to the present. 

The Veteran bears the burden of presenting and supporting her claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno, 6 Vet. App. at 470.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim. Gilbert, 1 Vet. App. at 53.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

Effectively as of February 1, 2005, the day following the conclusion of the Veteran's service, the RO granted her entitlement to service connection for uterine fibroids and assigned an initial 0 percent (noncompensable) rating under 38 C.F.R. § 4.116, Diagnostic Code 7613.  In February 2014, a DRO granted an increased rating of 10 percent, but only effective instead as of April 30, 2013, however, an even more recent October 2014 rating decision granted an even higher initial 30 percent rating and as of the original effective date of February 1, 2005. 

Diagnostic Code 7613 is designated for disease, injury, or adhesions of the uterus that are rated under the General Rating Formula for Disease, Injury, or Adhesions of the Female Reproductive Organs.  Under the formula, symptoms that do not require continuous treatment warrant a noncompensable rating, and a 10 percent rating is assigned for disease, injury, or adhesions of the uterus where symptoms require continuous treatment.  Id.  A maximum 30 percent rating is warranted where symptoms cannot be controlled by continuous treatment.  Id. 

In a February 2006 Statement in Support of Claim the Veteran indicated her periods (menstrual bleeding) had become very heavy, sapped her strength, and made it difficult to get through a day.  Her February 2006 NOD and September 2007 Substantive Appeal (on VA Form 9) reiterate her concerns.

She was examined by VA for this condition in April 2013, at which time she reported her symptoms to be menorrhagia (abnormally heavy menstrual bleeding) and dysmenorrhea (pain and cramping during menstruation).  The examiner noted intermittent, moderate, and severe pain.  The examiner further noted that the Veteran's symptoms were not controlled by continuous treatment.  The Veteran was not anemic but had missed 12-14 days of work due this condition during the previous year.

The subsequent August 2014 VA examination found her current symptoms to be pain, frequent or continuous menstrual disturbances (dysmenorrhea), heavy menstrual flow (menorrhagia) with clotting, and multiple uterine fibroids.  She was treating the problem with over-the-counter iron supplements and pain medication for cramps.  An intervening May 2013 transvaginal sonogram shows uterine fibroids present measuring up to 3.5 cm.  It was noted that this condition had caused her to miss 20 total nonconsecutive days of work during the previous year.  The examination revealed that there had been no other diseases, injuries, adhesions or other conditions of the uterus and fallopian tubes, as well as the fact that she had been treated for a benign neoplasm.  She has had neither her ovaries nor uterus removed and does not suffer from any form of vaginal fistula. 

In April 2013, the VA examiner determined that the symptoms were not controlled by continuous treatment.  There was no medical evidence in the record since the Veteran left active duty in 2005 indicating a different level of severity.  As such, the maximum available rating under DC 7613, of 30 percent, is warranted.  38 C.F.R. § 4.116, Diagnostic Code 7613.  But she already has this highest possible rating.  This 30 percent rating is the maximum rating available for uterine fibroids pursuant to Diagnostic Code 7613.  No other diagnostic code is applicable and the Board cannot identify a diagnostic code that would be more appropriate to the Veteran's disability and her symptoms.

The Board does have to consider whether an extra-schedular referral is warranted in this circumstance, however.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, though, the Board finds that the rating criteria contemplate the Veteran's symptomatology.  The most probative evidence is unremarkable for any symptoms beyond dysmenorrhea and menorrhagia, and they are specifically contemplated, in essence, by the rating criteria.  The rating criteria are therefore adequate to evaluate her disability.  Moreover, although she has missed time from work owing to this service-connected disability, her rating for it already contemplates as much.  Generally, the degree of disabilities specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 C.F.R. §§ 4.1, 4.15.


Lastly, a derivative claim of entitlement to a total disability rating based on individual unemployability (TDIU) is part and parcel of an increased-rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, the Board finds that a derivative TDIU claim is not raised by the record as the evidence of record fails to show that the Veteran is unemployable on account of this service-connected disability.  In this regard, at the time of her most recent August 2014 VA examination, she confirmed that she was employed.  She has not asserted at any time during the pendency of this claim, nor is there any indication, that her service-connected disability precludes employment.  Therefore, the Board finds that no further consideration of a TDIU is warranted.


ORDER

Service connection for bilateral knee disability is denied.

An initial rating higher than 30 percent for the service-connected uterine fibroids also is denied.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


